Exhibit 10.1

 

 

 

UNIT PURCHASE AGREEMENT

by and among

WESTERN GAS PARTNERS, LP,

WESTERN GAS HOLDINGS, LLC,

WESTERN GAS EQUITY PARTNERS, LP,

and

WESTERN GAS EQUITY HOLDINGS, LLC

Dated December 12, 2012

 

 

 



--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT, dated December 12, 2012 (this “Agreement”), is
made by Western Gas Partners, LP, a Delaware limited partnership (“WES”),
Western Gas Holdings, LLC, a Delaware limited liability company and the general
partner of WES (“WES GP”), Western Gas Equity Partners, LP, a Delaware limited
partnership (“WGP”), and Western Gas Equity Holdings, LLC, a Delaware limited
liability company (“WGP GP”).

WHEREAS, WGP has filed with the Securities and Exchange Commission (the
“Commission”) a Registration Statement on Form S-1 (File No. 333-184763)
relating to the offer and sale to the public by WGP of common units representing
limited partner interests in WGP (the “Offering”).

WHEREAS, in connection with the Offering, WGP and Western Gas Equity Holdings,
LLC, a Delaware limited liability company and the general partner of WGP, will
enter into an underwriting agreement with the representatives of the
underwriters named therein (the “Underwriters”), a form of which has been filed
as Exhibit 1.1 to the Registration Statement (the “Underwriting Agreement”).

WHEREAS, WGP desires to use the proceeds of the Offering (including any net
proceeds relating to any exercise of the Underwriters’ Over-Allotment Option (as
defined in the Underwriting Agreement)), after deducting underwriting discounts
and commissions, the structuring fee and offering expenses (the “net proceeds”),
as follows:

(i) WGP desires to use 98% of the net proceeds to purchase from WES, and WES
desires to issue and sell to WGP, Common Units (as defined in the First Amended
and Restated Agreement of Limited Partnership of the Partnership dated as of
May 14, 2008, as amended by Amendment No. 1 dated as of December 19, 2008,
Amendment No. 2 dated as of April 15, 2009, Amendment No. 3 dated as of July 22,
2009, Amendment No. 4 dated as of January 29, 2010, Amendment No. 5 dated as of
August 2, 2010, Amendment No. 6 dated as of July 8, 2011, Amendment No. 7 dated
as of January 13, 2012 and Amendment No. 8 dated as of August 1, 2012 (as so
amended, the “WES Partnership Agreement”)); and

(ii) WGP desires to use the remaining 2.0% of the net proceeds to make a capital
contribution to WES GP, which in turn desires use such amount to purchase from
WES, and WES desires to issue and sell to WES GP, General Partner Units (as
defined in the WES Partnership Agreement).

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
agree as follows:

1. Purchase and Sale.

(a) Subject to the terms of this Agreement, at each time of purchase and
additional time of purchase (as such terms are defined in the Underwriting
Agreement):



--------------------------------------------------------------------------------

(i) WGP agrees to use 98% of the net proceeds received on such date (the “Common
Unit Purchase Amount”) to purchase from WES, and WES agrees to issue and sell to
WGP, Common Units at a purchase price of $46.00 per Common Unit (the “Per Unit
Purchase Price”);

(ii) WGP agrees to contribute the remaining 2% of the net proceeds received on
such date (the “GP Unit Purchase Amount,” and together with the Common Unit
Purchase Amount, the “Purchase Amount”) to WES GP; and

(iii) WES GP agrees to use the GP Unit Purchase Amount to purchase from WES, and
WES agrees to issue and sell to WES GP, General Partner Units at the Per Unit
Purchase Price;

provided, that the applicable Common Unit Purchase Amount and GP Unit Purchase
Amount shall be adjusted so as not to require the issuance of fractional Common
Units or General Partner Units, respectively.

(b) The sale(s) of the Common Units and General Partner Units (collectively, the
“Purchased Units”) contemplated hereby shall not be registered with the
Commission under the Securities Act of 1933, as amended, and the certificates
representing such Common Units (if issued in physical form) shall be issued
bearing a restrictive legend thereon, in substantially the form set forth below:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTERN GAS
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WESTERN GAS PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE WESTERN GAS PARTNERS, LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). WESTERN GAS
HOLDINGS, LLC, THE GENERAL PARTNER OF WESTERN GAS PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF WESTERN GAS PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS
SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING
THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES
EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.

 

2



--------------------------------------------------------------------------------

If the referenced Common Units are issued in book-entry form, the transfer agent
for WES’s Common Units shall be instructed to (i) identify such Common Units as
restricted on its system and (ii) keep on file a restrictive legend for such
Common Units in substantially the form set forth above.

2. Closing and Delivery of Purchased Units.

(a) The closing of the transactions constituting the purchase and sale of the
Purchased Units at each applicable time of purchase or additional time of
purchase (each, a “Unit Purchase Closing”) shall take place at such location and
on such date as is established in the Underwriting Agreement for the applicable
Closing (as defined in the Underwriting Agreement).

(b) The Common Units and General Partner Units to be delivered to WGP and WES
GP, respectively, pursuant to this Agreement shall be delivered by or on behalf
of WES to WGP and WES GP, respectively, at the applicable Unit Purchase Closing
in certificated or book-entry form against payment of the Purchase Amount
thereof, said payment to be made by wire transfer in immediately available funds
to such bank account designated by WES.

3. Further Assurances. Each party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

4. Costs and Expenses. Each party to this Agreement shall be responsible for
such party’s own expenses in connection with this Agreement.

5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

6. Entire Agreement. This Agreement shall constitute the binding agreement of
the parties with respect to the subject matter hereof and shall constitute the
entire agreement of the parties with respect to the subject matter hereof.

7. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

WESTERN GAS PARTNERS, LP

By:

 

Western Gas Holdings, LLC,

 

its general partner

By:   /s/ Benjamin M. Fink

Name:

  Benjamin M. Fink

Title:

  Senior Vice President, Chief Financial Officer and Treasurer WESTERN GAS
HOLDINGS, LLC

By:

  /s/ Benjamin M. Fink

Name:

  Benjamin M. Fink

Title:

  Senior Vice President, Chief Financial Officer and Treasurer WESTERN GAS
EQUITY PARTNERS, LP

By:

 

Western Gas Equity Holdings, LLC,

 

its general partner

By:

  /s/ Benjamin M. Fink

Name:

  Benjamin M. Fink

Title:

  Senior Vice President, Chief Financial Officer and Treasurer WESTERN GAS
EQUITY HOLDINGS, LLC

By:

  /s/ Benjamin M. Fink

Name:

  Benjamin M. Fink

Title:

  Senior Vice President, Chief Financial Officer and Treasurer

Unit Purchase Agreement – Signature Page

 

4